Citation Nr: 0020869
Decision Date: 08/09/00	Archive Date: 11/03/00

DOCKET NO. 96 - 07 724             DATE AUG 9 2000

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

Whether the claim of entitlement to service connection for
ulcerative colitis, on a direct basis or as residual to Agent
Orange herbicide exposure, is well grounded.

Whether the claim of entitlement to service connection for
sarcoidosis, on a direct basis or as residual to Agent Orange
herbicide exposure, is well grounded.

Whether the claim of entitlement to service connection for skin
tumors, on a direct basis or as residual to Agent Orange herbicide
exposure, is well grounded.

Entitlement to a rating in excess of 50 percent for post-traumatic
stress disorder.

Entitlement to an effective date prior to November 7, 1996, for the
grant of service connection for post-traumatic stress disorder.

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 1970,
including service in the Republic of Vietnam from November 1968 to
August 1969. The veteran currently acts as his own representative
in this matter.

On April 14, 1998, the Board of Veterans' Appeals (Board) issued a
decision which the veteran appealed to the United States Court of
Appeals for Veterans Claims (Court). On March 17, 2000, the Court
remanded the case to the Board for another decision, taking into
consideration the matters raised in its order.

REMAND

In the Court's order, the Board's denial of claims for service
connection for a hiatal hernia and for a cervical disc disorder
based on aggravation were affirmed. The Board's decision that it
lacked jurisdiction of the appellant's claims related to post-
traumatic stress disorder (PTSD) was reversed; and the Board's
decisions denying the claims for ulcerative colitis, for
sarcoidosis, and for skin tumors on a direct basis or as residual
to Agent Orange (AO) herbicide exposure, were vacated and remanded
for further action consistent with the Court's order.

In its order, the Court found that during his September 1994
personal hearing at the RO, the veteran testified that he had
received treatment for ulcerative colitis, for sarcoidosis, and for
skin tumors at several different medical facilities. The Court
noted that the possibility that the RO had failed to obtain all
available medical records pertaining to treatment for those
disabilities, and remanded those issues for additional development.
The Court also found that it was not clear that the RO had

- 2 -

met it duty under 38 U.S.C.A. 5103(a) to inform the veteran of the
evidence needed to well ground his claims. Further, the Court found
that the appellant had raised issues of an increased rating for
PTSD and an earlier effective date for the grant of service
connection for PTSD at his June 1997 RO hearing before the
undersigned traveling Member of the Board. In addition, the
appellant was informed of his right to submit additional argument
or evidence with respect to all matters remanded to the Board by
the Court. Quarles v. Derwinski, 3 Vet. App. 129 (1992);
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Based upon the Court's order of March 17, 2000, remand is warranted
for additional development of the medical evidence as to the
veteran's claims for service connection for ulcerative colitis, for
sarcoidosis, and for skin tumors on a direct basis or as residual
to AO herbicide exposure. In particular, the Court noted that in
the veteran's testimony at his personal hearing held at the RO in
September 1994, the veteran testified that he had received
treatment for his ulcerative colitis, for sarcoidosis, and for skin
tumors from several physicians or at several different medical
facilities. The Court found that it was not certain that the duty
to inform was fully complied with as to all of the veteran's
medical records, citing Robinette v. Brown, 8 Vet. App. 69-77-80
(1995).

The RO should review the transcript of the veteran's testimony at
his personal hearing held at the RO in September 1994, and
ascertain the names of the physicians or medical facilities from
whom the veteran testified that he had received treatment for his
ulcerative colitis, for sarcoidosis, and for skin tumors. The
veteran should then be asked by letter to complete and submit
medical record release authorization forms (VA Forms 21-4142)
showing the exact names, addresses, and dates of treatment of all
physicians or medical facilities that have treated the veteran for
his ulcerative colitis, for sarcoidosis, and for skin tumors. All
evidence identified by the veteran that is not already of record
must be obtained and associated with the claims folder.

The RO should further inform the veteran of the requirements for
establishing a well-grounded claim, as set forth in Caluza v.
Brown, 7 Vet. App. 498, 506 (1995),

- 3 -

aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). To that end, the RO
should follow the procedures outlined in VBA Letter 20-99-60, dated
August 30, 1999.

Thereafter, the RO should undertake any other indicated development
and determine whether the issues of service connection for
ulcerative colitis, for sarcoidosis, and for skin tumors on a
direct basis or a residual to AO herbicide exposure are well
grounded. The RO is reminded that an issue that is well grounded on
one basis is well grounded on any other basis alleged. If those
issues are determined to be well grounded on any basis, each should
be reviewed and adjudicated on a de novo basis.

The issue of entitlement to a rating in excess of 50 percent for
PTSD, including consideration of the former and newly-revised
criteria for rating mental disorders in effect prior to and on and
after November 7, 1996, and the issue of an effective date prior to
November 7, 1996, for the grant of service connection for PTSD are
also Remanded to the RO for further action. The record shows that
the veteran's original claim for service connection for PTSD was
received at the RO on February 22, 1993. The veteran's DD Form 214
shows that the veteran served as a light weapons infantryman (11B)
in the Republic of Vietnam from November 1968 to August 1969, and
that he received the Combat Infantryman Badge. The veteran's
service medical records identify his unit of assignment in Vietnam
as the 3d Battalion, 47th Infantry, between February and July 1969,
and subsequently the 3rd Battalion, 39th Infantry, until his
departure from Vietnam in August 1969.

In a stressor letter submitted in May 1993, the veteran stated that
he served in Vietnam with Company "C", 3rd Battalion, 47th
Infantry, 9th Infantry Division; that his unit was based in the
Mekong Delta area; that a good friend whose name he provided was
killed in December 1968; and that several people in his platoon
were killed in a mine [105 mm. shell] explosion, including two
individuals whose names he provided. The names of each of those
individuals appear in the Vietnam Veterans Memorial Directory of
Names, Eleventh Edition (January 1997), with casualty dates
consistent with the veteran's recollection. It is noted that the
veteran subsequently provided letters and affidavits from three
former service comrades who affirmed the veteran's combat service
while serving with Company "C", 3rd

- 4 -

Battalion, 4th Infantry, 9th Infantry Division, between November
1968 and May 1969, and one of whom confirmed the deaths of unit
members reported by the veteran in his stressor letter.

The 3d Battalion, 47th Infantry, served as a component of the 9th
Infantry Division's Mobile Riverine Force in Vietnam from August
1968 to July 1969, with forces based at Dong Tam. Shelby S.
Stanton, U.S. Army Vietnam Order of battle (1981).

Title 38 U.S.C.A. 1154(b) and 38 C.F.R. 3.304(d), in effect on the
date of receipt of the veteran's claim, provide that in the case of
any veteran who engaged in combat with the enemy in active service
with a military, naval, or air organization of the United States
during a period of war, campaign, or expedition, the Secretary
shall accept as sufficient proof of service-connection of any
disease or injury alleged to have been incurred in or aggravated by
such service satisfactory lay or other evidence of service
incurrence or aggravation of such injury or disease, if consistent
with the circumstances, conditions, or hardships of such service,
notwithstanding the fact that there is no official record of such
incurrence or aggravation in such service, and, to that end, shall
resolve every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear and
convincing evidence to the contrary.

Further, 38 C.F.R. 3.304(f), in effect prior to March 7, 1997,
provided that service connection for PTSD requires medical evidence
diagnosing a clear diagnosis the condition, credible supporting
evidence that the claimed inservice stressor actually occurred, and
a link, established by medical evidence, between the current
symptomatology and the claimed inservice stressor. If the claimed
stressor is related to combat, service department evidence that the
veteran engaged in combat or was awarded the Purple Heart, Combat
Infantryman Badge, or similar combat citation would be accepted, in
the absence of evidence to the contrary, as conclusive evidence of
the claimed inservice stressor.

Prior to November 7, 1996, VA's Schedule for Rating Disabilities
employed psychiatric nomenclature based upon the American
Psychiatric Association's Diagnostic and,Statistical Manual of
Mental Disorders, Third Edition (DSM-III).

- 5 -

38 C.F.R. Part 4, 4.125 (1996).

The RO should conduct a further review of the evidence in this case
and readjudicate the issues of entitlement to a rating in excess of
50 percent for PTSD, including consideration of the former and
newly-revised criteria for rating mental disorders in effect prior
to and on and after November 7, 1996, and should further adjudicate
the issue of an effective date prior to November 7, 1996, for the
grant of service connection for PTSD. If the adjudication of either
of those issues results in a determination adverse to the veteran,
a Supplemental Statement of the Case should be issued addressing
all applicable law and regulations pertaining to rating evaluations
for PTSD, both prior to and on and after November 7, 1996, and
those pertaining to the effective date for grants of service
connection for disabilities.

The RO should notify the appellant in writing that he has the right
to submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Quarles v.
Derwinski, 3 Vet. App. 129 (1992); Kutscherousky v. West, 12 Vet.
App. 369 (1999).

The Court has held that a remand by the Court or the Board confers
on the veteran or other claimant, as a matter of law, the right to
compliance with the remand orders. The Court further held that a
remand by the Court or the Board imposes upon the Secretary of
Veterans' Affairs a concomitant duty to ensure compliance with the
terms of the remand, either personally or as [] "the head of the
Department." 38 U.S.C.A. 303 (West 1991). Further, the Court stated
that where the remand orders of the Board are not complied with,
the Board itself errs in failing to ensure compliance. Stegall v.
West, 11 Vet. App. 268 (1998). Accordingly, the RO must review the
claims folder prior to returning the case to the Board in order to
ensure full and specific compliance with all instructions contained
in this Remand. All cases returned to the Board which do not comply
with the instructions of the Board remand will be returned to the
RO for further appropriate action as directed.

The case is remanded to the RO for the following actions:

- 6 -

1. The RO should review the transcript of the veteran's testimony
at his personal hearing held at the RO in September 1994, and
ascertain the names of the physicians or medical facilities from
whom the veteran testified that he had received treatment for his
ulcerative colitis, for sarcoidosis, and for skin tumors. The
veteran should then be asked by RO letter to provide medical
records release authorizations showing the names, addresses, and
dates of treatment of all physicians or medical facilities that
treated the veteran for his ulcerative colitis, for sarcoidosis,
and for skin tumors, excluding those medical records which have
already been obtained.

2. The veteran should be informed of the requirements for
establishing a well-grounded claim, as set forth in Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604
(Fed. Cir. 1996). To that end, the RO should follow the procedures
outlined in VBA Letter 20-99-60, dated August 30, 1999, including
written notification of the specific evidence needed to render
those claims well-grounded.

3. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Quarles v. Derwinski, 3 Vet. App. 129 (1992);
Kutscherousky v. West, 12 Vet. App. 369 (1999).

4. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the requested development
actions have been conducted and completed in full. If any
development is incomplete,

- 7 -

appropriate corrective action should be implemented prior to
returning the case to the Board.

5. Thereafter, the RO should undertake any other indicated
development and determine whether the issues of service connection
for ulcerative colitis, for sarcoidosis, and for skin tumors on a
direct basis or as residual to AO herbicide exposure are well
grounded. Each claim that is well grounded should be adjudicated on
a de novo basis.

6. The RO should adjudicate the issues of entitlement to a rating
in excess of 50 percent for PTSD, including consideration of the
former and newly-revised criteria for rating mental disorders prior
to and on and after November 7, 1996, and should further adjudicate
the issue of an effective date prior to November 7, 1996, for the
grant of service connection for PTSD.

If the benefits sought on appeal are not granted to the veteran's
satisfaction or if a timely notice of disagreement is received with
respect to any other matter, the RO should issue a Supplemental
Statement of the Case, including all applicable law and regulations
pertaining to rating evaluations for PTSD, both prior to and on and
after November 7, 1996, and those addressing the effective date for
grants of service connection for disabilities, and the appellant
should be provided an opportunity to respond. The appellant should
be advised of the requirements to initiate and perfect an appeal on
any issue addressed in the Supplemental Statement of the Case which
is not currently on appeal. The case should then be returned to the
Board for further appellate consideration, if otherwise in order.
The Board intimates no opinion, either legal or factual, as to the
ultimate disposition of these claims.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 8 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West
Supp. 1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

F. Judge Flowers
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 9 -



080441206     000927    988850

DOCKET NO. 97-29 203A              DATE SEP 27, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo, New York

THE ISSUES

1. Entitlement to an increased rating for postoperative residuals
of a left knee injury, consisting of impairment other than
traumatic arthritis and limitation of motion, currently evaluated
as 20 percent disabling.

2. Entitlement to a separate compensable rating for postoperative
residuals of a left knee injury based traumatic arthritis and
limitation of motion.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from July 1969 to January 1980.

In a May 1980 rating decision, the VA RO in Winston-Salem, North
Carolina, granted service connection for post operative residuals
of a left knee injury with traumatic arthritis and assigned a 10
percent rating from January 1980. In an early June 1981 rating
action, the RO granted a temporary total rating of 100 percent
under the provisions of 38 C.F.R. 4.30 for the left knee disability
from April through June 1981; a 10 percent schedular rating was
restored from July 1981. In a late June 1981 rating action, the RO
granted an extension of a temporary total rating of 100 percent
under the provisions of 38 C.F.R. 4.30 for the left knee disability
through July 1981; a 10 percent schedular rating was restored from
August 1981. In a June 1985 rating action, the RO granted a
temporary rating of 100 percent under the provisions of 38 C.F.R.
4.30 for the left knee disability from April through June 1985; a
10 percent rating was restored from July 1985. By rating action of
September 1985, the RO granted an extension of a temporary total
rating of 100 percent under the provisions of 38 C.F.R. 4.30 for
the left knee disability through August 1985; a 10 percent
schedular rating was restored from September 1985.

In a rating action of January 1995, the VA RO in Buffalo, New York,
increased the schedular rating for the veteran's left knee
disability to 20 percent from September 1993. In a rating action of
December 1996, the RO granted a temporary total rating of 100
percent under the provisions of 38 C.F.R. 4.30 for the left knee

2 -

disability from August through September 1996; a 20 percent
schedular rating was restored from October 1996.

This matter now comes before the Board of Veterans' Appeals (Board)
on appeal from a September 1997 rating decision by the RO which
denied a schedular evaluation in excess of 20 percent for a left
knee disability. In December 1997 the veteran appeared and gave
testimony at a hearing before a hearing officer at the RO. A
transcript of this hearing is of record. This case was remanded by
the Board in December 1998 for further development. That
development having been completed, the case is again before the
Board for further appellate consideration.

In view of the opinions of the VA General Counsel dated July 1,
1997 (VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-98) and
precedent decisions of the United States Court of Appeals for
Veterans Claims (Court) the issues in this case have been
characterized as listed on the title page.

FINDINGS OF FACT

1. The veteran underwent a medial meniscectomy in 1979 during
service and a arthroscopic lateral meniscectomy in 1981; he also
underwent surgical reconstruction of the left knee in 1985, and
partial medial and partial lateral meniscectomies with removal of
multiple loose bodies in August 1996.

2. The veteran's postoperative residuals of a left knee injury
other than traumatic arthritis and limitation of motion consist of
crepitation, diffuse tenderness, slight soft tissue swelling, and
slight laxity of the anterior cruciate ligament, all of which are
productive of no more than moderate knee disability.

3. The veteran's post operative residuals of left knee injury
consisting of traumatic arthritis and limitation of motion involves
limitation of flexion to 90 degrees with indication of pain on
motion on certain activities.

3 -

CONCLUSIONS OF LAW

1 .The criteria for a rating in excess of 20 percent for post
operative residuals of left knee injury other than traumatic
arthritis and limitation of motion, have not been met. 38 U.S.C.A.
1155, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R 4.71(a),
Diagnostic Codes 5257 (1999).

2. The criteria for a separate 10 rating for left knee disability
based on traumatic arthritis with limitation of motion in the left
knee have been met. 38 U.S.C.A. 1155, 5107(a) (West 1991 & Supp.
2000); 38 C.F.R. 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003,
5010, 5260, 5261 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record shows that the veteran injured his left knee during
service. The veteran underwent a medial meniscectomy in 1979 during
service. He underwent a arthroscopic lateral meniscectomy in 1981
and he also underwent surgical reconstruction of the left knee in
1985, In August 1996 he underwent partial left medial and partial
left lateral meniscectomies with removal of multiple loose bodies.

On VA orthopedic examination in May 1997 the veteran complained of
increasing left knee pain and swelling on prolonged standing. The
veteran said that he was unable to squat or climb ladders. He also
said that his left knee pain interfered with his sleep. Evaluation
revealed a six and three-quarters inch scar on the medial portion
of the left knee. There was also an eleven and three-quarter inch
serpiginous scar extending both above and below the lateral portion
of the left knee. The veteran said that scars from two other
procedures are buried within these scars.

4 -

Three arthroscopic scars were reported about the left knee. The
left knee measured 16 inches over the patella, compared to 15
inches in the right knee. There was a marked grinding sensation
upon manipulation of the left knee. The left knee was described as
swollen and it was said to become worse at night, after work.
Definite crepitation on left knee motion was noted and the left
knee was described as somewhat deformed. Flexion in the left knee
was possible to 120 degrees and extension was to 0 degrees. The
diagnosis was multiple surgical procedures involving the left knee
for both torn ligaments and torn medial and lateral meniscus with
reconstructive surgery.

On VA medical examinations in December 1997 the veteran complained
of daily pain in the left knee that is worsened by increased
activity and prolonged standing. There was occasional weakness in
the left knee and the veteran said that the left knee was
frequently stiff and he had daily swelling in the knee. He said
that his knee would give out on him about twice a week, but the
knee never locked. Increased fatigability and a lack of endurance
in the left knee were reported. The veteran denied any particular
flare-ups of his left knee problem, and the only treatment he
received was a knee brace. He did have occasional episodes of sharp
pain in the left knee. Precipitating factors included prolonged
standing, walking, and use of the left leg. On evaluation,
considerable scarring about the left knee was again reported. The
scars were said to be non tender, and they were not adherent.
ulcerated, or broken down. The scars were minimally depressed and
there was no loss of underlying tissue. There was no evidence of
inflammation, edema, or keloid formation about the scars and their
color was normal. No limitation of function due to scarring was
reported. Range of knee motion was described as 130 degrees of
flexion to 0 degrees of extension. Definite crepitation on movement
of the left knee was reported, as was definite rigidity and
resistance on flexion of the knee and abduction and adduction of
the left hip. An X-ray of the left knee showed degenerative
arthritis mostly within the lateral compartment. The diagnoses
included degenerative arthritis of the left knee and well healed
scars on both sides of the left knee secondary to multiple surgical
procedures.

5 -

During an RO hearing in December 1997 the veteran stated that his
left knee was very painful and reestricted in movement. The veteran
also reported daily episodes of knee pain and tenderness. He said
that he wore a knee brace on the left and had great difficulty
climbing steps and ladders. The veteran also said that his left
knee would frequently give way on him.

On VA orthopedic examination in July 1999 the veteran complained of
continuing pain in the left knee with occasional episodes of
locking and buckling. He had not had recent treatment for his knee,
but indicated that he lost about one week of work annually due to
his left knee disability. Range of motion in the left knee was to
90 degrees of flexion and to 0 degrees of extension. Marked
palpable crepitation in the left knee was noted and the skin was
normal in temperature and color. Marked diffuse tenderness in the
left knee was also noted, especially in the superior and medial
aspects of the patella. Some soft tissue swelling was noted, but
there was no evidence of joint effusion. There a slight degree of
pain elicited on compression of the patella and on movement of the
anterior cruciate ligament. Stress testing revealed a slight degree
of laxity of the anterior cruciate ligament, but the medial
collateral ligament and the lateral collateral ligaments were not
impaired. The diagnoses were, essentially, post-traumatic
degenerative joint disease of the left knee, and status post
multiple surgical procedures of the left knee.

II. Analysis

Initially, the Board notes that the veteran's claims are "well
grounded" within the meaning of 38 U.S.C.A. 5107, in that the
claims are plausible. All necessary development has been completed
in regard to these claims and no further action is necessary to
comply with the VA's duty to assist the veteran in the development
of these claims.

Disability evaluations are determined by application of a schedule
of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities.

6 -

The veteran has been assigned a 20 percent rating for his left knee
disability under the provisions of 38 C.F.R. 4.71(a), Diagnostic
Code 5257. Under the provisions of this diagnostic code a 10
percent rating is assignable if there is impairment of the knee
with slight recurrent subluxation or lateral instability. A 20
percent rating is assigned for impairment of the knee with moderate
recurrent subluxation or lateral instability. A 30 percent rating
is assigned under Diagnostic Code 5257 for impairment of the knee
with severe recurrent subluxation or lateral instability.

On the veteran's most recent VA examination, it was reported that
the veteran had slight laxity of the anterior cruciate ligament of
the left knee. The medial collateral ligament and the lateral
collateral ligaments were intact. While slight instability of the
left knee does not, in and of itself, produce symptoms equivalent
to moderate impairment of the knee under Diagnostic Code 5257, the
Board also notes that the veteran's left knee exhibits tenderness,
swelling, and crepitation in addition to the slight instability.
The symptomatology demonstrated in the veteran's left knee on
recent VA examination is therefore compatible with a 20 percent
rating under Diagnostic Code 5257 The clinical findings noted on
recent VA examinations do not establish that the veteran's left
knee disorder results in severe knee impairment. Thus, an
evaluation in excess of 20 percent is not warranted under the
provisions of Diagnostic Code 5257.

Opinions by the VA General Counsel dated July 1, 1997 (VAOPGCPREC
23-97) and August 14, 1998 (VAOPGCPREC 9-98) have held that
separate disability evaluations may be assigned for service-
connected knee disability under the provisions of 38 C.F.R.
4.71(a), Diagnostic Codes 5257 and 5003 when a veteran is found to
have both arthritis and instability of the knees. Degenerative
(traumatic) arthritis of the left knee has been demonstrated on
recent X-rays of the left knee. Since that is the case, a separate
compensable evaluation for arthritis of the left knee is for
consideration in this case.

To warrant a separate 10 percent rating for arthritis with
limitation of motion there must be a non compensable limitation of
motion under Diagnostic Code 5260 or Diagnostic Code 5261 or
painful motion. A noncompensable rating under

7 -

Diagnostic Code 5260 requires that flexion be limited to 60
degrees. A noncompensable rating under Diagnostic Code 5261
requires that extension be limited to 5 degrees. The veteran does
not have the required degree of limitation of motion for a separate
10 percent rating, but does have painful motion. Accordingly, a
separate 10 percent rating for traumatic arthritis of the left knee
with limitation of motion is warranted pursuant to the above
General Counsel opinions as well as the provisions of 38 C.F.R.
4.40, 4.45, and 4.59 (1999). See also Deluca V. Brown, Vet. App.
202 (1995).

ORDER

An evaluation in excess of 20 percent for postoperative residuals
of a left knee injury consisting of impairment of the knee other
than traumatic arthritis and limitation of motion is denied.

A separate 10 percent rating for postoperative residuals of a left
knee injury based on traumatic arthritis and limitation of motion
is granted, subject to the law and regulations governing the
payment of monetary benefits.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

8 - 


